DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed June 2, 2022 have been fully considered but they are not persuasive. Applicant argues on pages 9-11 that Liao fails to disclose “a molding layer…and a first high-k dielectric material between the first vertical conductive structure and the second vertical conductive structure, wherein the first high-k dielectric material is different than a material of the molding layer”.  The Examiner respectfully disagrees.  The Applicant has failed to take a look at figure 20 which was referenced in the previous rejection along with figure 2.

    PNG
    media_image1.png
    471
    791
    media_image1.png
    Greyscale


The Examiner notes that this embodiment of Liao discloses a molding layer (item 209)…and a first high-k dielectric material (item 160) between the first vertical conductive structure (item 144) and the second vertical conductive structure (item 124), wherein the first high-k dielectric material (item 160) is different than a material of the molding layer (item 209).  Liao (paragraphs 27, 43, 61) disclose that molding layer (item 209) can be a high-k polymer or a silica and that the first high-k dielectric material (item 160, paragraph 61) can be a high-k polymer.  Figure 20 illustrates an embodiment where the molding layer and the first high-k dielectric material are different materials from each other, where the molding layer could be made of silica and the first high-k dielectric material is made of a high-k polymer such as polymide or polybenzoxazole (PBO).  The Examiner takes the position the rejection is proper.

Drawings
The drawings objection of March 2, 2022 has been withdrawn.

Claim Rejections - 35 U.S.C. 102 or 103(a)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over LIAO et al. (LIAO) (US 2016/01336886 A1).
	In regards to claim 1, LIAO (Figs. 2, 20 and associated text) discloses a semiconductor arrangement (Figs. 2, 20), comprising: a molding layer (item 209); a first capacitor (first item 206 plus second item 206 plus 160 or 209), comprising: a first vertical conductive structure (items 124, 144 or first or second item 206 from left to right, paragraph 25) within the molding layer (item 209); a second vertical conductive structure (items 124, 144 or  first or second item 206 from left to right, paragraph 25) within the molding layer (item 209); and a first high-k dielectric material (items 160 or 209, paragraphs 27, 43, 61) between the first vertical conductive structure (items 124, 144 or first  or second item 206 from left to right, paragraph 25) and the second vertical conductive structure (items 124, 144 or first or second item 206 from left to right, paragraph 25), wherein the first high-k dielectric material (item 160) is different than a material of the molding layer (item 209); and a second capacitor (second item 206 plus third item 206 from left to right plus 209 or 160), comprising: a third vertical conductive structure (items 124, 144 or third item 206 from left to right, paragraph 25), wherein a first portion of the molding layer (item 209) is between the second vertical conductive structure (items 124, 144 or second item 206 from left to right, paragraph 25) and the third vertical conductive structure (items 124, 144 or third item 206 from left to right, paragraph 25).  Examiner notes that the LIAO discloses high-k molding compounds surrounding vertically conductive structures (Fig. 2, paragraphs 27, 43, 60) and a high-k dielectric (Fig.20, paragraph 61).
	It would have been obvious to one of ordinary skill in the art to combine the teachings from both embodiments of LIAO for the purpose of desired k values and design choice, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
	In regards to claim 2, LIAO (Figs. 2, 20 and associated text) discloses wherein the molding layer (item 209) is in contact with the first high-k dielectric material (items 209, 160).
	In regards to claim 3, LIAO (Figs. 2, 20 and associated text) discloses comprising a third capacitor (third item 206 plus fourth item 206 from left to right plus 209 or 160) comprising: the first vertical conductive structure (third item 206 from left to right); a fourth vertical conductive structure (fourth item 206 from left to right) within the molding layer (item 209); and a second high-k dielectric material (items 209, 160) between the first vertical conductive structure (third item 206 from left to right) and the fourth vertical conductive structure (fourth item 206 from left to right).
	In regards to claim 4, LIAO (Figs. 2, 20 and associated text) discloses wherein the first high-k dielectric material (items 209, 160, paragraphs 23, 47, 60, 61) is different than the second high-k dielectric material (items 209, 160, paragraphs 23, 47, 60, 61).
	It would have been obvious to one of ordinary skill in the art to combine the teachings from both embodiments of LIAO for the purpose of desired k values and design choice, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
	In regards to claim 5, LIAO does not specifically disclose wherein a width of the first high-k dielectric material is different than a width of the second high-k dielectric material.
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention to include a width of the first high-k dielectric material being different than a width of the second high-k dielectric material for the purpose capacitance, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  
	In regards to claim 6, LIAO (Figs. 2, 20 and associated text) discloses comprising an active device (item 208) within the molding layer (item 209), wherein the active device (item 208) is spaced apart from the first vertical conductive structure (first item 206 from left to right) by a second portion of the molding layer (item 209).
	In regards to claim 7, LIAO (Figs. 2, 20 and associated text) discloses comprising a conductive element (item 204) underlying the first vertical conductive structure (first or second item 206 from left to right).
	In regards to claim 8, LIAO (Figs. 2, 20 and associated text) discloses comprising an insulator layer (item 203) under the first vertical conductive structure (first or second item 206 from left to right), but does not specifically disclose wherein the conductive element (item 204) is embedded in the insulator layer (item 203).
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention to have the conductive element embedded in the insulator layer, since it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japiske, 86 USPQ 70).  
	In regards to claim 9, LIAO (Figs. 2, 20 and associated text) discloses wherein the second capacitor (third item 206 plus fourth item 206 from left to right plus 209 or 160) comprises: a fourth vertical conductive structure (fourth item 206 from left to right) within the molding layer (item 209), wherein the third vertical conductive structure (third item 206 from left to right) is between the second vertical conductive structure (first or second item 206 from left to right) and the fourth vertical conductive structure (fourth item 206 from left to right); and a second high-k dielectric material (items 209, 160) between the third vertical conductive structure (third item 206 from left to right) and the fourth vertical conductive structure (fourth item 206 from left to right).
	In regards to claim 10, LIAO (Figs. 2, 20 and associated text) discloses wherein the first vertical conductive structure (first or second item 206 from left to right) the fourth vertical conductive structure (fourth item 206 from left to right) are coupled to a first voltage source (items 212, 214, paragraph 73).
	In regards to claim 11, LIAO (Figs. 2, 20 and associated text) discloses wherein the first vertical conductive structure (first or second item 206 from left to right) and the third vertical conductive structure (third item 206 from left to right) are coupled to a first voltage source (items 212, 214, paragraph 73).
	In regards to claim 12, LIAO (Figs. 2, 20 and associated text) discloses comprising: a first insulator layer (item 203) under the first vertical conductive structure (first or second item 206 from left to right) and the second vertical conductive structure (first or second item 206 from left to right) and in contact with the second vertical conductive structure (first or second item 206 from left to right); and a second insulator layer (item 211) over the first vertical conductive structure (first or second item 206 from left to right) and the second vertical conductive structure (first or second item 206 from left to right) and in contact with the first vertical conductive structure (first or second item 206 from left to right).
	In regards to claim 13, LIAO (Figs. 2, 20 and associated text) discloses comprising: an active device (item 208) within the molding layer (item 209); and a second high-k dielectric material (items 209, 160), wherein the active device (item 208) is spaced apart from the first vertical conductive structure (first or second item 206 from left to right) by a second portion of the molding layer and the second high-k dielectric material (items 209, 160).
	In regards to claim 14, LIAO (Figs. 2, 20 and associated text) discloses a semiconductor arrangement (Figs. 2, 20), comprising: a molding layer (item 209); a first capacitor (first item 206 plus second item 206 from left to right plus item 209 or 160), comprising: a first vertical conductive structure (first or second item 206 from left to right) within the molding layer (item 209); a second vertical conductive structure (first or second item 206 from left to right) within the molding layer (item 209); and a first high-k dielectric material (items 209, 160) between the first vertical conductive structure (first or second item 206 from left to right) and the second vertical conductive structure (first or second item 206 from left to right), wherein the first high-k dielectric material (item 160) is different than a material of the molding layer (item 209); and a second capacitor (third item 206 plus fourth item 206 from left to right plus 209 or 160), comprising: a third vertical conductive structure (third or fourth item 206 from left to right), wherein the third vertical conductive structure (third item 206 from left to right) and the first vertical conductive structure (first item 206 from left to right) are coupled to a first voltage source (items 212, 214, paragraph 73).
	In regards to claim 15, LIAO (Figs. 2, 20 and associated text) discloses wherein the second capacitor (third item 206 plus fourth item 206 from left to right plus 209 or 160) comprises: a fourth vertical conductive structure (third or fourth item 206 form left to right) between the second vertical conductive structure (first or second item 206 form left to right) and the third vertical conductive structure (third or fourth item 206 form left to right).
	In regards to claim 17, LIAO (Figs. 2, 20 and associated text) discloses wherein the second capacitor (third item 206 plus fourth item 206 from left to right plus 209 or 160) comprises a second high-k dielectric material (items 209, 160) between the third vertical conductive structure (third or fourth item 206 form left to right) and the fourth vertical conductive structure (third or fourth item 206 form left to right).
	In regards to claim 17, LIAO (Figs. 2, 20 and associated text) discloses wherein the second vertical conductive structure (first or second item 206 form left to right) and the fourth vertical conductive structure (third or fourth item 206 form left to right) are coupled to a second voltage source (items 212, 214, paragraph 73) different than the first voltage source (items 212, 214, paragraph 73).
	In regards to claim 18, LIAO (Figs. 2, 20 and associated text) discloses a semiconductor arrangement (Figs. 2, 20), comprising: a molding layer (item 209); an active device (item 208); and a first capacitor spaced apart from the active device (item 208) by the molding layer (item 209), wherein the first capacitor (first item 206 plus second item 206 from left to right plus item 209 or 160) comprises: a first vertical conductive structure (first or second item 206 form left to right) within the molding layer (item 209); a second vertical conductive structure (first or second item 206 form left to right) within the molding layer (item 209); and a first high-k dielectric material (items 209, 160) between the first vertical conductive structure (first or second item 206 form left to right) and the second vertical conductive structure (first or second item 206 form left to right), wherein the first high-k dielectric material (items 209, 160) is in contact with the molding layer (item 209) and the first high-k dielectric material (item 160) is different than a material of the molding layer (item 209)
	In regards to claim 19, LIAO (Figs. 2, 20 and associated text) discloses a second capacitor (third item 206 plus fourth item 206 from left to right plus 209 or 160), comprising: a third vertical conductive structure (third or fourth item 206 form left to right); a fourth vertical conductive structure (third or fourth item 206 form left to right); and a second high-k dielectric material (items 209, 160), wherein a first portion of the molding layer (item 209) is between the second vertical conductive structure (first or second item 206 form left to right) and the third vertical conductive structure (third or fourth item 206 form left to right).
	In regards to claim 20, LIAO (Figs. 2, 20 and associated text) discloses a second capacitor (third item 206 plus fourth item 206 from left to right plus 209 or 160), comprising: the second vertical conductive structure (first or second item 206 form left to right); a third vertical conductive structure (third or fourth item 206 form left to right); and a second high-k dielectric material (item 209, 160) between the second vertical conductive structure (first or second item 206 form left to right) and the third vertical conductive structure (third or fourth item 206 form left to right).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        July 12, 2022